DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-4, 6-20, 29-30 are pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites …selected from the group consisting of … which is a closed Markush group. Claim 17 further recites specific protective agents that are outside the scope of the Markush group recited in claim 12. For example, microlite, calcium fluoride, barium sulfate, or aluminum fluoride do not appear to be within the scope of the Markush group of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (US 2017/0008075) in view of Crisci et al. (6,051,058). 
	Regarding claim 1: Gouin is directed to a coating composition comprising:
a) a binder system comprising a mixture of: 
	i) a caramelized carbohydrate component of caramelized sucrose ([0066])
	ii) an adjuvant additive of acids, inorganic wetting agents, and acid phosphate adhesives. Examples include phosphoric acid ([0222] [0234]). 
	iii) an inorganic colloidal binder of colloidal silica ([0228])
b) A protective agent is not mentioned. 
Crisci is directed to a protective agents in protective coatings for steel substrates that come in contact with molten metal, comprising a dispersion of particles of boron nitride and metal oxides of ziron, zirconia, and silica, including silica fibers (equivalent to glass fibers) (abstract and claim 10 Crisci). 
One skilled in the art would have been motivated to have included the dispersion of Crisci in the composition of Gouin since it provides corrosion resistance when exposed to liquid molten metal (col. 2 ll. 43-60 Crisci). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the protective agent of Crisci in the coating composition of Gouin.
Regarding claims 2-3: Suitable saccharides include glucose (monosaccharaide) and sucrose (disaccharide) , maltose (disaccharide) and lactose (disaccharide). 
Regarding claim 4: The inorganic colloidal binder comprises colloidal silica, a colloidal alumina, a colloidal zirconia ([0228]).
Regarding claim 6: The protective agent comprises a chemical binder (claim 8 Crisci). 
Regarding claims 7-8: The adjuvant additive of acids, inorganic wetting agents, and acid phosphate adhesives. Examples include phosphoric acid. 
Regarding claim 9: The composition comprises the caramelized sucrose in an amount of 30-70 wt% of product A, adjuvant of phosphoric acid in an amount of 0-1.8 wt% of product A. ([0230]-[0234] Gouin). The inorganic colloidal binder is added in an amount of 15-50 wt% of the composition [binder system] ([0236] Gouin). The product A is present in the composition in an amount of 50-85 wt% ([0236] Gouin). Hence, composition comprising 50 wt% caramelized carbohydrate, 1 wt% adjuvant, and 25 wt% inorganic colloidal binder, all based on the binder system, is well within the scope of both Gouin and Crisci as well as the present invention. 
Regarding claim 10: The protective agent of Crisci comprises 20-50 wt% of the protective agent of the composition (abstract Crisci). Incorporation of 20-50% of the composition of an additional protective agent (and therefore 50-80 wt% of the binder system) is well within the scope of both Gouin and Crisci. 
Further, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result. It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
In the present case, addition of a protective agent in an amount of 5-60 wt% of the coating composition is well within the skill level of one skilled in the art. For instance, water is added to both compositions of Gouin and Crisci, and the amounts clearly depend on the amount of water added to the composition (which is not recited in the present claims). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of binder system and protective agent within the scope of claim 10. 
Regarding claim 11: The coating composition comprises i) a caramelized carbohydrate component of caramelized sucrose ([0066]) and the inorganic colloidal binder comprises colloidal silica, a colloidal alumina, a colloidal zirconia ([0228]).


Allowable Subject Matter

Claims 12-15, 18-20, 29-30 are allowed. Specifically, Gouin does not disclose the claimed article of claim 12, nor the coating composition of claims 29-30 comprising a solid coating adhered to the substrate, wherein the solid coating has a thickness of 10 100 µm. Further, Gouin does not disclose the protective agents recited in independent claims 12, 29-30. 


Response to Arguments

Applicant's arguments filed 9/14/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 9-11 Remarks) the presently claimed protective agents are difficult to bind to substrates.  However, the present invention at [0022] notes the solid coating exhibits excellent adhesion to substrates and provides a protective barrier against molten metals. Considering Gouin is directed to a filtration device with sufficient stiffness or rigidity, there is no reason to modify Gouin to include the presently claimed protective agents. In other words, because the filtration devices of Gouin are not exposed to oxygen, there is no need to include the particle components of Crisci, which is intended to provide protection against combustion or oxidation. Further, when considered as a whole, the coating composition comprising Product A of Gouin would be consumed before reaching the operating temperature i.e. above 700 C in the presence of oxygen. 
This argument is not found persuasive since the low pressure process of Gouin has at least some pressure and oxygen present. Gouin discloses the pressure may vary from 1.0 to 10 psi ([0275 Gouin), and therefore some oxygen is present. Hence, one skilled in the art would understand that repeated low pressure filtration of liquid metal at a pressure of 1-10 psi would be subjected to oxidizing conditions. With regards to the operating temperature of Gouin, it is not understood what specific operating temperature is mentioned in Gouin. Gouin mentions the fabric impregnated with the composition is heated to a temperature of 101-160 °C ([0436] Gouin). 

Applicant argues (p. 11-12 Remarks) claim 1 is amended to exclude metal oxides as a possible protective agent. Gouin requires both boron nitride and at least one of zircon, zirconia, alumina, and silica. 
This argument is not found persuasive since the silica of Crisci includes silica fibers, which are equivalent to glass fibers recited in claim 1. See claim 10 of Crisci.

Applicant argues (p. 12-13 Remarks) claim 12 has been amended to recite the solid coating has a thickness of 10-100 um. Crisci states the protective layer is at least 0.5 mm. 
This argument is found persuasive and this rejection has been withdrawn. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764